850 A.2d 611 (2004)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Reginald GADSDEN, Petitioner.
Supreme Court of Pennsylvania.
April 7, 2004.

ORDER
PER CURIAM.
AND NOW, this 7th day of April 2004, we DENY the Petition for Allowance of Appeal without prejudice to Petitioner's right to file the same claims in a Petition pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546. See Commonwealth v. Freeman, 573 Pa. 532, 827 A.2d 385 (2003); Commonwealth v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003).